PER CURIAM:
On consideration of the report of the Board on Professional Responsibility dated July 29, 1996, that Respondent violated the following rules of the District of Columbia Rules of Professional Conduct, D.C. Bar RAppA: Rule 1.1(a) (failure to provide competent representation to client); Rule 1.3(a) (failure to represent client zealously and diligently within the bounds of the law); Rule 1.3(b)(1) (failure to seek the lawful objective of client); Rule 1.3(b)(2) (prejudicing or damaging client during the course of the professional relationship); Rule 1.4(a) and (b) (failure to keep client reasonably informed, failure to reply promptly to client’s requests for information, and failure to explain matters sufficiently to client to make informed decisions regarding representation); and Rule 8.4(d) (engaging in conduct that seriously interferes with the administration of justice), all of which occurred during the course of Green’s representation of a single client; and in further consideration of his subsequent refusal to cooperate with Bar Counsel, it is
ORDERED that respondent is hereby suspended for 30 days from the practice of law in this jurisdiction based upon respondent’s decision not to take exception to the recommendation of the Board, “effective thirty days after entry” of the order. D.C.Bar R. XI § 14(f).
The Clerk shall cause a copy of this order to be transmitted to the Chair of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI § 14, which sets forth certain rights and responsibilities of suspended attorneys.